

115 S2675 IS: To amend the Internal Revenue Code of 1986 to permanently extend the depreciation rules for property used predominantly within an Indian reservation.
U.S. Senate
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2675IN THE SENATE OF THE UNITED STATESApril 16, 2018Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the depreciation rules for
			 property used predominantly within an Indian reservation.
	
		1.Permanent extension of
			 depreciation rules for property on Indian reservations
			(a)In
 generalSubsection (j) of section 168 of the Internal Revenue Code of 1986 is amended by striking paragraph (9).
			(b)Effective
 dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.